Citation Nr: 0517402	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  95-10 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic occult 
gastrointestinal (GI) bleeding.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from August 1952 to 
March 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1993 and August 1995 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.

In a statement dated in September 2000 and received at the RO 
in October 2000, the veteran requested to appear at a 
personal hearing before the Board of Veterans Appeals in 
Washington, D.C.  In October 2000, the Board sent the veteran 
a letter indicating that he was scheduled in November 2000 
for a hearing before a Veterans Law Judge sitting in 
Washington, D.C.  A copy of the RO's letter was sent to the 
veteran's appointed service representative.  In October 2000, 
the veteran submitted a statement to his representative 
indicating that he would not attend the scheduled hearing.  
In an accompanying statement, the veteran indicated that he 
was physically unable to attend the hearing, and requested 
that his representative be allowed to present his case.  The 
representative then submitted a Written Brief Presentation to 
the Board in November 2000.  There is no indication that the 
veteran requested that the hearing be rescheduled.  As a 
result, the Board believes that all due process requirements 
were met with regard to the hearing request.

In a decision dated in February 2001, the Board denied the 
veteran's claim of entitlement to an increased evaluation for 
residuals of a right ankle fracture, and accepted his 
withdrawal of his substantive appeal for an increased rating 
for residuals of a left ankle fracture.  At that time, the 
Board remanded the veteran's claims of entitlement to service 
connection for left knee, left wrist, left index finger, and 
back disorders, and chronic occult gastrointestinal bleeding, 
to the RO for further evidentiary development.

In a September 2002 decision, the Board denied the veteran's 
claims for service connection for a left knee disorder and 
residuals of back, left wrist, and left index finger 
injuries.

In the interest of due process, in May 2004, the Board 
requested a medical opinion, pursuant to 38 U.S.C.A. § 7109 
and as set forth in a designated Veterans Health 
Administration (VHA) Directive, in response to the 
appellant's claim of entitlement to service connection for 
chronic occult gastrointestinal bleeding.  See 38 U.S.C.A. § 
7109(a) (West 2002) and 38 C.F.R. § 20.901 (2004).  See 
generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  In 
April 2005, the Board received the March 2005 VHA opinion.  
In April 2005, the appellant and his representative were 
given an opportunity to present additional argument, but no 
further evidence or argument was received.

Finally, as previously noted in the Introduction of the 
Board's September 2002 decision, at his November 1994 
personal hearing at the RO the veteran testified that he was 
unable to work due to his service-connected right and left 
ankle fracture residuals.  By his statement, the veteran may 
be seeking to raise a claim of entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).  The matter is again referred 
to the RO for appropriate consideration.

Also, at his January 1996 personal hearing at the RO the 
veteran testified that he had incurred a right knee disorder 
as a result of a fall he attributed to his service-connected 
left and right ankle disabilities.  It is unclear whether, by 
this statement, he seeks to raise a claim for service 
connection for a right knee disorder. The RO may wish to 
contact the veteran and his representative to clarify his 
intent as to this matter.


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
chronic occult gastrointestinal bleeding is related to the 
veteran's period of active military service.  


CONCLUSION OF LAW

Chronic occult gastrointestinal bleeding was not incurred in 
or aggravated during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5103-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records are unavailable and 
thought to be destroyed in a fire at the National Personnel 
Records Center (NPRC).  According to records obtained in 
1992, and again in 2001, morning reports reflect that during 
May and June 1956 the veteran was hospitalized twice, for 
observation of rectal bleeding, and for internal hemorrhoids 
and constipation.

Post-service, VA and non-VA medical records and examination 
reports, dated from 1991 to 2005, are associated with the 
claims file.  These medical records reveal that the veteran 
was variously diagnosed with duodentitis and gastric ulcers, 
and underwent multiple hospitalizations and clinical 
evaluations for chronic GI bleeding.  

The veteran sought private medical treatment in 1988 for a 
gastric ulcer, severe iron deficiency anemia, and hiatal 
hernia, according to March and June 1991 signed statements 
from J.B.S., M.D.  Dr. J.S. noted that the veteran's medical 
problems included recurrent GI bleedings of undetermined 
etiology, which continued despite multiple exhaustive medical 
evaluations.

In March 1991, VA medical records indicate that the veteran 
was seen in the outpatient clinic for complaints of 
dizziness.  He had a history of GI bleeding of undetermined 
etiology, and severe anemia.  The veteran's stool was 
positive for occult blood.  VA hospitalized him in March 1991 
for treatment of complaints of intermittent melena for 3 
years. 

A September 1991 VA surgical record indicates that the 
veteran had a history of anemia (occult GI bleed) with some 
dark blood from his rectum in 1956, for which he was 
hospitalized, and it was resolved.  In 1988, the dark rectal 
blood returned with no abdominal pain.  The assessment was 
occult GI bleed.

A February 1992 VA radiology report indicates results of an 
upper gastrointestinal series (UGI) showed no evidence of 
ulcer disease.  An August 1992 radiology report indicates 
that results of an UGI showed a large sliding hiatus hernia.

VA hospitalized the veteran several times during 1992, 
including in April 1992 when he gave a 4-year history of 
anemia and multiple evaluations for GI bleeding.  It was 
noted that a small GI ulcer was found in March 1991.  
Diagnoses included anemia with a need to rule out GI 
bleeding, peptic ulcer disease, and hiatal hernia.

In April 1993, the veteran underwent an upper panendoscopy 
with biopsy, performed at the VA GI clinic.  The clinical 
impression was chronic GI bleed of obscure origin with 
essentially negative upper endoscopy and colonoscopy.

VA hospitalized the veteran in September 1993.  The discharge 
summary indicates that his symptoms of bloody stools dated to 
1956, and the veteran did not recall a clear diagnosis of his 
problem at the time.  From 1956 to 1988, he gave a history of 
occasional episodes of bloody stools for which he did not 
seek medical treatment.  In 1988, he noticed an increased 
frequency of bloody stools and weakness, for which he 
subsequently sought medical treatment that include multiple 
hospitalizations and diagnostic procedures.  The discharge 
diagnoses included history of GI bleeding of unknown 
etiology.

May 1994 VA medical records indicate that the veteran was 
evaluated for continued GI bleeding, which he said he had 
first noticed in 1956 in service.  It was noted that multiple 
clinical tests, most recently in September 1993, had resulted 
in no etiology for the bleeding.  Results of an upper 
endoscopy performed at the time showed erosive gastritis, and 
the diagnosis after an endoscopy was hemorrhoids.

Thereafter, VA hospitalized the veteran from May to June 
1994.  The discharge summary indicates that the discharge 
diagnoses included low GI bleed of undetermined source. 

In an April 1995 written statement, P.T., M.D., said he 
treated the veteran at the VA medical center for the past two 
years.  Dr. P.T. opined that the veteran had a longstanding 
GI condition, identified as chronic GI bleeding of obscure 
origin, dating back to service. 

During his January 1996 personal hearing at the RO, and at 
his November 1994 hearing, the veteran testified that his 
current GI bleeding was the same condition he had in service 
in the mid-1950s.  He said he was hospitalized in Korea for 
GI bleeding, and that his job specialty in service was 
changed after that treatment, due to his residual disability.  
During the January 1996 hearing, the veteran's wife said he 
wrote her a letter at the time that referenced the bleeding 
and hospitalization.  She said he had regurgitated blood 
since 1988.  He denied having hemorrhoid problems.  

According to June and October 1996 written statements from a 
VA gastroenterologist, it was impossible for the veteran's 
bleeding to have originated from hemorrhoids.  The medical 
specialist said the source of the veteran's chronic occult GI 
bleeding was unknown despite aggressive evaluation.

In November 1997, another VA examiner submitted a written 
statement to the effect the exact source of the veteran's 
chronic occult GI bleeding was undetermined.  It was noted 
that the veteran did not currently have hemorrhoids.  In this 
VA examiner's opinion, the veteran most likely was bleeding 
from complications of constipation and hemorrhoids in 
service, and the current diagnosis of chronic occult GI 
bleeding of unknown etiology was not connected to the 
bleeding in service.  The physician noted that the veteran 
went nearly 32 years with no bleeding, before there was 
documentation of his present bleeding problem.  In the VA 
examiner's opinion, it was not as likely as not that the 
veteran's chronic occult GI bleeding had its onset in 
service.

A June 1999 written statement submitted by a VA 
hematologist/oncologist indicates that there was no clear 
source of the veteran's bleeding, but that he did not have 
hemorrhoids, to the physician's knowledge.  In a September 
1999 written statement, the VA hematologist said that there 
was no clear source for the veteran's bleeding, and that it 
was as likely as not that the veteran's bleeding in service 
in 1956 was the same bleeding he had at present.

An October 1999 statement was submitted by Dr. P.H., a 
gastroenterologist, to the effect that he had treated the 
veteran since the 1990s, and that the veteran had 
angiodysplasia.  Dr. P.H. said that the first noticeable 
symptoms of this condition, which the veteran likely had 
throughout his adult life, occurred in 1956 in service, 
causing his blood count to drop and necessitating a 
transfusion.  

The veteran underwent VA examination in November 2001.  
According to the examination report, the VA examiner noted 
the veteran's long history of GI bleeding, continuing to the 
present.  It was noted that the veteran had extensive 
evaluations and was variously diagnosed with duodenitis 
(1993), duodenitis and hiatal hernia (1992), and gastric 
ulcer (1991), and underwent evaluations in 1996 and 1997 at 
which the etiology of the bleeding was undetermined.  It was 
further noted that the veteran continued to bleed at such a 
rate that he needed blood transfusions several times a year 
and needed intravenous iron therapy every few months to 
prevent him from becoming dangerously anemic.  The VA 
examiner also noted that in 1956 the veteran was apparently 
hospitalized for hemorrhoids and constipation.  Since that 
time, there was no consideration that the veteran's bleeding 
was from fibroids.  All of the physicians concerned with the 
veteran were of the opinion that his bleeding was from a more 
proximal location in his bowel.  Results of multiple studies 
did not show the source of the bleeding, although he 
continued to bleed.  The VA examiner said he reviewed the 
letters from the November 1997 VA examiner and Dr. P.T., 
noted above.  

Further, the VA examination report reflects that, upon 
clinical examination, the assessment was chronic GI bleeding 
of undetermined etiology.  The VA examiner stated that he 
agreed with "the other physicians on record, who have stated 
that the cause of [the veteran's] bleeding is not from rectal 
hemorrhoids."  The VA examiner stated that hemorrhoids did 
not cause the veteran's bleeding and that the location and 
etiology of the gastrointestinal bleeding cannot be 
determined without resorting to pure speculation.

In the March 2005 VHA medical advisory opinion, a VA 
gastroenterologist, the director of GI endoscopy at a VA 
medical center, responded to the Board's inquiry as to the 
likelihood that the veteran's rectal bleeding recorded in the 
May 1956 morning report was the initial manifestation of the 
currently diagnosed "chronic idiopathic GI bleeding.  
According to the medical specialist's report:

1.	There is no clinical or medical evidence to 
suggest, or support, that the current chronic 
occult GI bleeding was in any way related to 
the rectal bleeding recorded during military 
service.

2.	It was NOT as likely as not that the veteran's 
current diagnosed disorder is related to the 
episode in service in 1956.

The VA gastroenterological expert said "[t]he veteran's 
clinical records along with the opinions of the physicians 
were related to the episode in service in 1956."

Then, the VA medical specialist summarized the veteran's 
clinical history, stating:

The veteran served in the United States Military from 
August 1952 to March 1957.  According to the morning 
reports that were obtained, the veteran was 
hospitalized twice in May and June 1956 for rectal 
bleeding.  He was admitted for observation for rectal 
bleeding in May 1956 and admitted for a "diagnosis" 
of internal hemorrhoids and constipation.  (The 
morning reports were not available for review).  

For over 30 years, there is no medical data provided 
by the patient to support his contention that there 
was a continuation of his rectal bleeding.  In the 
early 1990s, the patient was first diagnosed to have 
occult gastrointestinal bleeding.  Since then, he has 
been extensively worked up at reputable medical 
institutions.  He has had a thorough and exhaustive 
evaluation of his recurring problem of occult GI 
bleeding.  The only positive findings (abnormalities) 
were found in the upper GI tract.  At various times 
gastritis and duodentitis (inflammation/erosions/ 
ulcerations) were diagnosed.  At NO time was frank 
red blood (rectal bleeding) ever witnessed, 
mentioned, or diagnosed by any of the specialist 
physicians involved in his case.


Presently, the patient continues to have chronic occult 
blood loss and is regularly transfused to maintain his 
hemoglobin.

According to this VA medical specialist:

The question that is being asked now is whether the 
current chronic occult gastrointestinal bleeding is a 
continuum of his rectal bleeding that was first 
diagnosed during military service in 1956.

		Very simply put, the answer is a qualified NO.

In order to place this veteran's blood loss in 
perspective, it is imperative to clearly differentiate 
two distinctly separate, well defined entities.  Rectal 
bleeding and chronic occult bleeding.

The VA medical expert then explained the differences between 
rectal and occult bleeding: 	
	
		Rectal Bleeding:

Rectal bleeding is characterized by frank red blood that 
may or may not be associated with pain.  It is clearly 
visible either in the stool, toilet bowl (after a bowel 
movement), or on the tissue paper (after wiping).  
Basically, it is seen by the naked eye, without any need 
for chemical detection or enhancement.

More often than not, rectal bleeding has its origins in 
the rectum and colon.  Less frequently, upper 
gastrointestinal or small bowel lesions can cause 
bleeding.  In such cases, bleeding is usually massive 
and likely to be fatal if not treated promptly.  Common 
causes of rectal bleeding include (but [are not] 
necessarily limited to) hemorrhoids, diverticulosis of 
the colon, colorectal tumors, angiodysplasia, colitis 
and ischemia.

		Occult Bleeding:

Occult gastrointestinal blood loss by definition is 
bleeding that is not readily visible to the naked eye.  
It is usually detected by observing a colorimetric 
change (reaction) when a miniscule amount of stool is 
treated with a chemical reagent.  Occult bleeding is 
manifested as chronic blood loss that results in anemia 
and is not associated with any acute symptoms.

Occult bleeding can occur anywhere in the 
gastrointestinal tract where a lesion is located.  
Common upper gastrointestinal causes are ulcers, 
erosions, and inflammation of the esophagus, stomach or 
duodenum.  These lesions can be inducted by commonly 
used medicines such as aspirin and anti-inflammatory 
medications easily available over the counter.  Lower GI 
causes (primarily the colon) of occult bleeding can be 
attributed to benign tumors (polyps) and malignant 
tumors (cancer).  Rarely, the small bowel can have 
ulcers that bleed. Here again, NSAID induced ulcerations 
and tumor are the predominant culprits.

The hallmark of hemorrhoidal bleeding is frank rectal 
bleeding, and rarely if ever, does it cause occult 
bleeding.

As can be easily deduced, the signs and symptoms of 
rectal bleeding are completely and totally different 
from occult bleeding.  The two should not be confused 
with each other, nor should the two terms be used 
interchangeably, as they are two separate and distinct 
entities.
 
The VA medical specialist then offered several reasons as to 
why the veteran's "(present) occult bleeding is not a direct 
result of his (remote) history of rectal bleeding:

1.	The veteran claims he does not have hemorrhoids 
presently.  This was documented by at least one 
physician.  While hemorrhoids can be recurrent and 
cause bleeding during flares, it can remain dormant 
without causing any significant clinical problems.  
It is highly unlikely to cause occult bleeding when 
it is not inflamed.  The veteran's service record, 
however, does state that [at that] time he had rectal 
bleeding, NOT occult bleeding.  Indeed, that is 
supported by findings of hemorrhoids at that time.

2.	No hemorrhoids have been recently detected on 
clinical exam (by at least one physician).

3.	Hemorrhoidal bleeding is generally characterized by 
copious, frank, red blood.  This should not be 
confused with occult bleeding (as described and 
defined above).

4.	The veteran was diagnosed (since 1990) with clinical 
conditions (such as duodenitis and gastric ulcers) 
that could possible contribute to his present occult 
gastrointestinal bleeding.  These findings were not 
always present on subsequent examinations, hence the 
clinical diagnosis of chronic, idiopathic (cause 
unknown) gastrointestinal bleeding.

5.	The veteran has never produced documentation by a 
clinician that he has suffered rectal bleeding since 
leaving military service in 1957.  His sworn 
affidavit has not been verifiable.  Since the early 
1990s, despite an extensive work up and numerous 
detailed examinations by specialists, no mention is 
ever made of rectal bleeding that was either 
witnessed or claimed by the veteran.  His occult 
bleeding has been persistent, requiring 
hospitalizations, transfusions, chronic iron therapy, 
and frequent endoscopies.

The rectal bleeding recorded in 1956 (during active 
military service) and occult bleeding that was first 
diagnosed in the early 1990s are two separate and 
distinct entities that are unrelated to each other by 
cause or proximity.  I strongly believe the veteran is 
not aware of the two different types of bleeding.  
Indeed, it is quite easy to see how a lay person may 
blur the distinction between the two (rectal bleeding 
and occult bleeding), because the end result of either 
bleeding is anemia, which the patient currently has.

While there is no dispute that the veteran presently 
suffers from chronic idiopathic occult GI bleeding, this 
is in no way related to an episode of rectal bleeding 
that occurred over thirty (30) years ago.  There is 
simply no clinical documentation in support of that 
claim.  Indeed, it is impossible to have a chronic 
occult GI bleeding for over three decades without any 
clinical manifestation or chronic therapy."

In his reaching his medical opinion, the VA 
gastroenterologist further reported:
		
I reviewed the clinical reports of [the November 2001 
and November 1997 VA examiners and the 1996 VA 
gastroenterologist] who are all of the opinion that 
there is NO connection between the rectal bleeding 
diagnosed in the service and his present chronic anemia 
from occult bleeding.  They are unanimous in their views 
that the occult bleeding is not from hemorrhoids and has 
not existed since the service.  I wholeheartedly agree 
with their point of view as supported by the clinical 
documentation that was provided for my view.

I also reviewed the letter written by Dr. P.T who, I 
believe, made a personal observation based on his 
opinion rather than clinical fact or data.  He has not 
substantiated his claims with any clinical evidence. I 
disagree with Dr. P.T because of the lack of any 
supporting documentation.

Upon review of all the evidence of record, the VA 
gastroenterologist concluded that "[b]ased on the reasons 
cited above, it is NOT as likely as NOT that the patient's 
current idiopathic occult gastrointestinal bleeding is due to 
a remote episode of rectal bleeding that occurred during the 
veteran's service in the United States Military."

(All emphasis appears in the original report of the VHA 
opinion.)

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in a June 2001 
letter from the RO, the appellant has been informed of VA's 
duty to assist him in the development of his appeal.  In 
addition, the appellant was advised, by virtue of a detailed 
November 1995 statement of the case (SOC), and supplemental 
statements of the case (SSOCs) issued during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
veteran's claim, and that the SOC and SSOCs issued by the RO 
clarified what evidence would be required to establish 
entitlement to service connection.  The veteran responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Any notice 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  See Mayfield v. Nicholson, supra, 
slip op. at 27. 

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with his multi-volume claims file, and that he has 
not identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The Board notes that some of the 
veteran's service medical records regarding his period of 
active duty are evidently unavailable from the NPRC, and are 
thought to have been destroyed in a fire in the early 1970s.  
The Board is mindful that, in a case such as this, where SMRs 
are unavailable, there is a heightened obligation to explain 
our findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).).

While it is unfortunate that the veteran's service medical 
records are unavailable, this appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with the heightened obligation set forth 
in Cuevas and O'Hare in mind.  In particular, as will be 
discussed below, the Board will assume, for the purpose of 
this decision, that the veteran's account of in-service 
medical events is as he has described.  The RO also obtained 
some records in the form of morning reports, and the 
veteran's VA and private treatment records.  There is no 
indication in the record of any additional relevant records 
which are available and which the RO has failed to obtain.

The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and a gastric or duodenal ulcer 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992). See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).

As noted above, in light of the veteran's missing SMRs, 
judicial case law increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the appellant; however, it does not lower 
the legal standard for proving a claim for service 
connection.  See Russo v. Brown, supra.  It is indeed 
unfortunate that the veteran's service medical records are 
unavailable.  However, a grant of service connection requires 
an etiological link between the claimed in-service injury and 
the currently claimed disability.

The veteran has contended that service connection should be 
granted for chronic occult GI bleeding.  Although the 
evidence shows that the veteran currently has chronic 
idiopathic GI bleeding, no competent medical evidence has 
been submitted to show that this disability is related to 
service or any incident thereof.  On the other hand, the 
record reflects that the veteran was treated for rectal 
bleeding and internal hemorrhoids in 1956 in service, and the 
first post-service evidence of record of chronic occult GI 
bleeding is from 1988, more than thirty years after the 
veteran's separation from service.  

Four VA medical specialists reviewed the veteran's medical 
records and concluded that there was no connection between 
any rectal bleeding diagnosed in service and the veteran's 
present chronic anemia from occult bleeding.  Two VA 
examiners, who examined the veteran in November 1997 and 
November 2001, concluded that the currently diagnosed occult 
bleeding was unrelated to the veteran's rectal bleeding in 
service.  Further, a VA gastroenterologist, in June and 
October 1996, also found no relationship between any 
currently diagnosed chronic occult GI bleeding and the 
veteran's period of active service.  The VHA medical opinion 
in March 2005 also found that the veteran's current GI 
bleeding was not related to any incident in service.

In support of his claim, the veteran points to Dr. P.T.'s 
April 1995 statement to the effect that the veteran had a 
longstanding condition, identified as chronic GI bleeding of 
obscure origin, that dated back to service.  He also 
evidently relies on the September 1999 VA 
hematologist/oncologist's statement to the effect that there 
was no clear source for the veteran's bleeding and that it 
was as likely as not that the veteran's bleeding in 1956 was 
the same bleeding he currently experienced, and Dr. P.H.'s 
October 1999 statement that the first noticeable symptoms of 
the veteran's angiodysplasia were shown in 1956 in service, 
and caused his blood count to drop and necessitated a 
transfusion.

While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence, and is not compelled to accept a 
physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 
614 (1992).  A medical opinion based upon an inaccurate 
factual premise is not probative.  Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  A bare conclusion, even one reached by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Court of Appeals for Veterans Claims has 
held that the value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

In the March 2005 VHA opinion, a VA medical specialist who 
reviewed and discussed all of the veteran's medical records 
and reports stated the opinion that "it is NOT as likely as 
NOT that the [veteran's] current idiopathic occult 
gastrointestinal bleeding is due to a remote episode of 
rectal bleeding that occurred during the veteran's service . 
. . .  (Emphasis in original.)  The VA medical specialist 
said he "wholeheartedly" agreed with the opinions of the 
November 2001 and November 1997 VA examiners and the VA 
gastroenterologist in 1996, as supported by the clinical 
documentation provided for the VA gastroenterologist's 
review.  In the VA medical specialist's opinion, Dr. P.T. 
"made a personal observation based upon his opinion rather 
than clinical data or fact" and "has not substantiated his 
claims with any clinical evidence."  The VA medical 
specialist disagreed with Dr. P.T. "because of the lack of 
any supporting documentation."

The Board is persuaded that the VA expert's opinion is most 
convincing, in that this expert assessed all the medical 
records and carefully explained that the veteran's experience 
of rectal bleeding in service was different from, and 
unrelated to, later diagnosed occult gastrointestinal 
bleeding.  The expert also clearly explained the difference 
between rectal and occult bleeding, and said the two should 
not be confused, as they are separate and distinct entities.  
The VA gastroenterologist opined that the veteran's current 
occult bleeding was not a direct result of his remote history 
of rectal bleeding and said it was "impossible to have a 
chronic occult GI bleeding for over three decades without any 
clinical manifestation or chronic therapy."  Moreover, the 
VHA specialist's opinion is entirely consistent with the 
opinions of the two VA examiners and VA gastroenterologist, 
who concluded in 1997, 2001, and in 1996, respectively, that 
the veteran's currently diagnosed occult GI bleeding was not 
related to military service.  Where a medical expert has 
fairly considered all the evidence, his opinion may be 
accepted as an adequate statement of the reasons and bases 
for a decision when the Board adopts such an opinion.  Wray 
v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt 
the VHA specialist's opinion on which it bases its 
determination that service connection for chronic occult 
gastrointestinal bleeding is not warranted.

As to the opinions of Dr. P.T., and the VA hematologist in 
September 1999, while their opinions were more specific, 
their opinions were based upon a history provided by the 
veteran.  See Reonal and LeShore, supra.  The physicians said 
that the veteran's current condition was longstanding and 
dated back to service.  Thus, Drs. P.T. and the VA 
hematologist assumed facts not in evidence, and their 
opinions, although doubtless sincerely rendered, are, for 
that reason, not accorded great weight by the Board.  See 
Reonal, supra.  Moreover, while in June 1999, the VA 
hematologist said there was no clear source to the veteran's 
GI bleeding, in October 1999, he provided no rationale for 
his opinion that the veteran's current GI bleeding was 
related to service.  The Board is not permitted to engage in 
speculation as to medical causation issues, but "must 
provide a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  See Winsett v. West, 11 
Vet. App. 420, 424 (1998) (physician's opinion in cause-of-
death case that list of conditions submitted by appellant 
might be related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just 
as likely that they could have another cause"), aff'd, 217 
F.3d 854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 
(2000).

The same holds true for Dr. P.H., who in October 1999 opined 
that the veteran had angiodysplasia and that the first 
noticeable symptoms of this condition, which he said the 
veteran likely had throughout his adult life, occurred in 
1956 in service.  The opinions of Drs. P.T. and P.H., and the 
VA hematologist are both equivocal and speculative and, at 
most, do little more than propose that it is possible that 
the veteran has occult GI bleeding that was incurred in 
service.  The physicians do not factually establish or 
explain the sequence of medical causation using the facts 
applicable in the veteran's case.  Such speculation is not 
legally sufficient to establish service connection.  See 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

On the other hand, the VHA expert stated that he had reviewed 
the evidence of record, including the post-service medical 
records.  He discussed that the veteran's current 
gastrointestinal bleeding problems, and specifically 
differentiated between rectal and occult bleeding.  The VHA 
specialist concluded that it was impossible for the veteran 
to have had a chronic occult GI bleeding for more than 30 
years without any clinical manifestation or chronic therapy.  
The medical expert opined that there was no connection 
between the veteran's rectal bleeding diagnosed in service 
and his present chronic anemia from occult bleeding.  This 
medical specialist's opinion agrees with the two other VA 
examiners who examined the veteran and the VA 
gastroenterologist.

Thus, the opinions of Drs. P.T. and P.H., and the VA 
hematologist, are accorded less weight in our analysis than 
those of the VA examiners, most specifically the recent VHA 
medical specialist.  Accordingly, the Board finds that the 
competent and objective medical evidence of record 
preponderates against the claim for service connection for 
chronic occult gastrointestinal bleeding.

As discussed above, the veteran maintains that his current 
occult GI bleeding is related to rectal bleeding in service.  
We recognize his sincere belief that his current occult GI 
bleeding is related in some way to his experience in service.  
Nevertheless, in this case, the vete246485395
ran has not been shown to have the professional expertise 
necessary to provide meaningful evidence regarding the causal 
relationship between his current occult GI bleeding and his 
active military service.  See Routen v. Brown, supra.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-1 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then the evidence 
preponderates either for or against the claim, there is no 
reasonable doubt, and the doctrine is inapplicable.  Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993).  Upon review of the 
entire record, the Board concludes that the objective medical 
evidence of record preponderates against the veteran's claim 
of entitlement to service connection for chronic occult 
gastrointestinal bleeding.


ORDER

Service connection for chronic occult gastrointestinal 
bleeding is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


